
	
		I
		112th CONGRESS
		1st Session
		H. R. 3038
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2011
			Mr. Marchant
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend title 49, United States Code, to direct the
		  Secretary of Homeland Security to approve applications submitted by airport
		  operators for participation in the security screening opt-out program, and for
		  other purposes.
	
	
		1.Security screening opt-out
			 programSection 44920(b) of
			 title 49, United States Code, is amended by striking may approve
			 and inserting shall approve.
		
